DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 01/05/2022 have been entered.  Claims 9, 10, 12, and 16 have been amended.  Claim 4 has been cancelled.  New claim 21 has been added.  The amendments to claims 9 and 16 are sufficient to overcome the prior rejection under 35 U.S.C. 112(b); therefore, the rejection has been withdrawn.  The amendments to claim 10 is sufficient to overcome the prior objection; therefore, the objection has been withdrawn.

Response to Arguments
Applicant’s arguments, see “Remarks” pages 7-9, filed 01/05/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The prior rejection of claim 1 under 35 U.S.C. 102(a)(1) has been withdrawn.  The prior rejection of claim 12 under 35 U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US 20190134297 A1).

Regarding claim 1, Kamen teaches:
A fluid infusion system (see FIG. 67F, patch-pump device: 10), comprising:
means for determining a physiological characteristic of a user (see FIG. 67F, sensor: 5020; see p. [0410] discussing sensor is an analyte sensor that can sense blood glucose);
a housing (i.e., housing of device: 10) configured to be adhesively coupled to an anatomy of a user (see FIG. 64D, patient: 12 via adhesive patch: 3100; see p. [0407]), the housing (housing of 10) comprising a communication device (see FIG. 67F, PCB: 13) configured to wirelessly communicate (see p. [0419]) the physiological characteristic (i.e., blood 
means for defining a fluid flow path from the fluid infusion device into the anatomy of the user (12) (see FIG. 67F, cannula: 5010), the means for defining the fluid flow path (5010) being configured to extend from the housing (housing of 10) for insertion into the anatomy of the user (12) (see p. [0411]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20190134297 A1), as applied to claim 1 above, and further in view of Wang et al. (WO 2013058879 A2).

Regarding claim 2, Kamen discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Kamen does not explicitly disclose: wherein the means for determining the physiological characteristic is integrated with the means for defining the fluid flow path.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, wherein the means for determining 

Regarding claim 3, Kamen discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Kamen does not explicitly disclose: a unit control module having a processor configured to determine a value of the physiological characteristic for wireless transmission to a control module associated with the fluid infusion device.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques further comprising: a unit control module (see FIG. 1J, processing unit: 175) having a processor configured to determine a value of the physiological characteristic for wireless transmission (see p. [0072-0073]) to a control module (i.e., a wireless transmitter/receiver of biosensor-actuator device: 180; see p. [0072]) associated with the fluid infusion device (see FIG. 1J, biosensor-actuator device: 180).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kamen to incorporate the teachings of Wang by including a unit control module having a processor configured 

Regarding claim 5, Kamen discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Kamen does not explicitly disclose: the means for defining the fluid flow path includes a delivery array of microneedles and the means for determining the physiological characteristic includes a sensing array of microneedles for observing the physiological characteristic of the user.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, comprising: a means for defining a fluid path including a delivery array of microneedles (see FIG. 1K, microneedle array sensor-actuator: 180, also including microneedle array for therapeutic intervention: 181d, 181e, 181f) and a means for determining a physiological characteristic including a sensing array of microneedles for observing a physiological characteristic of a user (see FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c) (see p. [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kamen to incorporate the teachings of Wang by including (on the underside of the adhesive patch, taught by Kamen) a microneedle array for delivering a therapeutic drug and a microarray for sensing an analyte at the infusion site, wherein the communication device of the fluid infusion system taught by Kamen would receive, analyze, and process the signals from the sensing microneedle array in order to control 

Regarding claim 6, combined Kamen and Wang (see claim 5 above) teaches:
The fluid infusion system (10) of Claim 5, wherein the sensing array (see Wang, FIG. 1K, sensing microneedle array: 181a, 181b, 181c) includes at least one insulin sensor microneedle (see Wang, p. [0059] discussing each microneedle in an array can be configured to detect a different analyte, wherein one microneedle element senses glucose; it is well known in the art that an insulin sensor would accomplish the feature of sensing the concentration of glucose in the blood; therefore, Wang necessarily teaches an insulin sensor in this instance).

Regarding claim 7, combined Kamen and Wang (see claim 5 above) teaches:
The fluid infusion system (10) of Claim 5, wherein the delivery array (see Wang, FIG. 1K, microneedle array sensor-actuator: 180) includes at least one sensing array microneedle (see Wang, FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c).


Regarding claim 8, Kamen teaches:
The fluid infusion system (10) of Claim 1, wherein the means for determining the physiological characteristic includes a physiological characteristic sensor (5020) for observing the physiological characteristic (i.e., blood glucose) of the user (see p. [0410]).
However, Kamen does not explicitly disclose: the means for defining the fluid flow path includes a delivery array of microneedles.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, featuring a multiplexed array of microneedles (see FIG. 1J, biosensor-actuator device: 180) which includes some microneedles configured for sensing and other microneedles configured for therapeutic intervention (i.e., fluid delivery) (see p. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kamen to incorporate the teachings of Wang by including a multiplexed array of microneedles to the fluid infusion device of Kamen, wherein the communication device would receive, analyze, and process the signals from the sensing microneedle array in order to control the rate of fluid delivery via the delivery array of microneedles, for the purpose of enabling an autonomous delivery of a targeted therapeutic drug in response to a detected condition (see Wang, p. [0073]).

Regarding claim 9, combined Kamen and Wang (see claim 8 above) teaches:
The fluid infusion system (10) of Claim 8, wherein the physiological characteristic sensor (5020) further comprises a glucose sensor (see Kamen p. [0410] discussing analyte sensor may sense blood glucose).

Regarding claim 10, Kamen teaches:
The fluid infusion system (10) of Claim 1, wherein the means for defining the fluid flow path includes a cannula (see FIG. 67F, cannula: 5010; see p. [0411]).
However, Kamen does not explicitly disclose: the means for determining the physiological characteristic includes a sensing array of microneedles for observing the physiological characteristic of the user.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, featuring a sensing array of microneedles (see FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c) (see p. [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kamen to incorporate the teachings of Wang by including (on the underside of the adhesive patch, taught by Kamen) a sensing array of microneedles for sensing an analyte at the infusion site, wherein the communication device of the fluid infusion system taught by Kamen would receive, analyze, and process the signals from the sensing microneedle array in order to control the rate of delivery via the cannula, for the purpose of enabling an autonomous delivery of a targeted therapeutic drug in response to a detected condition (see Wang, p. [0073]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20190134297 A1), as applied to claim 1 above, and further in view of Wang et al. (US 8114268 B2).

Regarding claim 11, Kamen teaches:
The fluid infusion system (10) of Claim 1, wherein the means for defining the fluid flow path includes a cannula (see FIG. 67F, cannula: 5010; see p. [0411]).
However, Kamen does not explicitly disclose: the means for determining the physiological characteristic includes a plurality of electrode pairs to observe the physiological characteristic of the user.  Wang, in a similar field of endeavor, teaches a means for determining a physiological characteristic of a user including a plurality of electrode pairs to observe the physiological characteristic of the user (see FIG. 2a, two counter electrode-working electrode pairs: 240, 242, 244, 246; see Col. 3, Lines 6-18 discussing sensor electrodes may be used in physiological parameter sensing applications; see also Col. 7, Lines 34-36 discussing the sensor signal may be indicative of a blood glucose reading).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kamen by incorporating the teachings of Wang by including a plurality of electrode pairs on the adhesive patch taught by Kamen, for the purpose of allowing the means for determining a physiological characteristic of a user to be inserted or implanted into a vascular environment without the risk of short circuiting the electronics by the surrounding fluids, since the electronic circuitry will be enclosed within the housing while the electrode pairs are exposed to the fluidic environment (see Wang, Col. 6, Lines 38-55).

Allowable Subject Matter
Claims 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of independent claims 12 and 21—specifically the limitation of “wherein in a first state, the physiological characteristic sensor is proximate the delivery cannula, and in a second state, the physiological characteristic sensor is spaced apart from the delivery cannula”—could either not be found or was not suggested in the prior art of record.
The closest prior art of record to the present claims is Kamen et al. (US 20190134297 A1).  Regarding claim 12, Kamen teaches:
A fluid infusion system (see FIG. 67F, patch-pump device: 10), comprising:
a housing (i.e., housing of device: 10) configured to be adhesively coupled to an anatomy of a user (see FIG. 64D, patient: 12 via adhesive patch: 3100; see p. [0407]);
means for determining a physiological characteristic of the user (see FIG. 67F, sensor: 5020; see p. [0410] discussing sensor is an analyte sensor that can sense blood glucose);
means for defining a fluid flow path from a fluid infusion device into the anatomy of the user (12) (see FIG. 67F, cannula: 5010), the means for defining the fluid flow path (5010) being configured to extend from the housing (i.e., housing of 10) for insertion into the anatomy of the user (12) (see p. [0411]); and
a connector (see FIG. 67F, top: X and base: Y of housing) configured to secure the means for defining the fluid flow path (5010) to the fluid infusion device (10), the 
wherein the means for defining the fluid flow path includes a delivery cannula to deliver fluid to the user (see FIG. 67F, cannula: 5010; see p. [0411]) and the means for determining the physiological characteristic includes a physiological characteristic sensor (5020) for observing the physiological characteristic (i.e., blood glucose) of the user (see p. [0410]).
However, Kamen fails to disclose the above-mentioned limitation of: wherein in a first state, the physiological characteristic sensor is proximate the delivery cannula, and in a second state, the physiological characteristic sensor is spaced apart from the delivery cannula.  Kamen remains the closest prior art of record as a fluid infusion system, as well as other features recited in claims 12 and 21, which could not be found and were not suggested elsewhere in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783